Citation Nr: 1016162	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied the 
Veteran's petition to reopen the previously denied claims for 
service connection for PTSD, bilateral hearing loss, and 
tinnitus as new and material evidence had not been submitted.  
Jurisdiction over the Veteran's claims has remained with the 
RO in Atlanta, Georgia.

The Veteran testified before the undersigned at a July 2009 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

The Board must initially determine whether new and material 
evidence has been submitted with regard to the claims for 
service connection for PTSD, bilateral hearing loss, and 
tinnitus.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claims.  Hickson v. West, 11 Vet. 
App. 374, 377 (1998). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The issues of entitlement to TDIU and entitlement to service 
connection for a bilateral leg disability have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Veteran's reopened claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the 
Veteran's claims for service connection for PTSD, bilateral 
hearing loss, and tinnitus as there was no medical evidence 
of a diagnosis of PTSD based upon a verifiable stressor, and 
no medical evidence of bilateral hearing loss or tinnitus.

2.  The last final denial of the Veteran's claim for service 
connection for PTSD was an April 2004 rating decision in 
which the RO determined that new and material evidence had 
not been received to reopen the Veteran's claim. 

3.  Evidence received since the March 2000 and April 2004 RO 
decisions includes information that was not previously 
considered and which relates to unestablished facts necessary 
to substantiate the claims, the absence of which was the 
basis of the previous denials. 





CONCLUSIONS OF LAW

1.  The RO's March 2000 and April 2004 rating decisions that 
denied the claims for service connection for PTSD, bilateral 
hearing loss, and tinnitus are final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received since the March 2000 and April 2004 
decisions is new and material and, therefore, sufficient to 
reopen the claims for service connection for PTSD, bilateral 
hearing loss, and tinnitus.  38 U.S.C.A. §§ 5107(b), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claims on appeal are 
being reopened and are subject to additional development on 
remand, as described below.  Accordingly, the Board will not 
address whether VA has fulfilled its notification and 
assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), as further action is being requested in this 
case.      

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims for service connection for 
PTSD, bilateral hearing loss, and tinnitus in March 2000 
because there was no medical evidence of a diagnosis of PTSD 
based upon a verifiable stressor and no medical evidence of 
bilateral hearing loss or tinnitus.  See Brammer v. 
Derwinski, 3 Vet. App.223, 225 (1992).  The Veteran was 
notified of the RO's decision, did not appeal, and the 
decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 3.104, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for PTSD in July 2003.  The RO denied his petition 
to reopen in an April 2004 rating decision as new and 
material evidence had not been submitted.  The Veteran did 
not appeal, and the April 2004 decision became final.  Id.  
Therefore, the Board will review the evidence submitted since 
the April 2004 rating decision in order to determine whether 
it is new and material with regard to the claim for service 
connection for PTSD.

Pertinent new evidence received since the March 2000 and 
April 2004 denials includes VA treatment records, a January 
2006 written statement submitted by the Veteran (VA Form 21-
4138), and a February 2006 PTSD questionnaire (VA Form 21-
0781).  As this additional evidence shows that the Veteran 
has been diagnosed as having PTSD based upon in-service 
combat stressors and has bilateral hearing loss, the evidence 
is new and material and the Veteran's claims for service 
connection for PTSD and bilateral hearing loss are reopened.

With regard to the claim for service connection for tinnitus, 
pertinent new evidence received since the March 2000 denial 
includes the Veteran's testimony during the July 2009 hearing 
that he experienced tinnitus.  As the Veteran is competent to 
report tinnitus and newly presented evidence is presumed to 
be credible for purposes of determining whether it is new and 
material, the evidence is new and material and the claim is 
reopened.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006); 
Savage, 10 Vet. App. at 488.

In summary, all of the Veteran's claims are being reopened.  
For reasons described in further detail below, however, the 
Board finds that additional development on remand is 
required.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened, and, to that extent, 
the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened, 
and, to that extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened, and, to that 
extent, the appeal is granted.


REMAND

In a February 2006 VA PTSD questionnaire (VA Form 21-0781), 
the Veteran reported that from April 1967 to April 1968 he 
was stationed with the 574th Service and Supply Company 
(attached to the 9th Infantry Division) in Dong Tam, Vietnam 
in the Mekong Delta.  During that time, his unit received 
incoming enemy fire on a daily basis and several of his 
fellow servicemen were killed or wounded in action during the 
1968 Tet Offensive.  On one occasion, after the Veteran had 
completed a convoy run, a civilian worker who was traveling 
behind the convoy was killed when he hit a land mine.

While the Veteran's PTSD stressors are not very specific 
(i.e., in terms of names and dates), the United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
reporting stressors, the Veteran is not required to 
corroborate "every detail," such as his proximity to and 
participation in attacks.  Rather, the fact that he was 
stationed with a unit present during such attacks "would 
strongly suggest" exposure.  Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002).  If, in fact, his unit was subjected 
to enemy attacks, this would be reflected in the records of 
his unit.  Accordingly, prior to further action in this case, 
efforts should be made to contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) and 
request the records of the 574th Service and Supply Company 
(attached to the 9th Infantry Division) for 1967 and 1968.

As to the Veteran's hearing loss claims, his service 
treatment records reveal bilateral hearing loss when he was 
examined, accepted, and enrolled for service in February 
1966.  See 38 C.F.R. § 3.385.  Specifically, the Veteran's 
February 1966 entrance examination indicated auditory 
thresholds of -5 decibels at 500, 1000, and 2000 Hertz, 30 
decibels at 3000 Hertz, and 40 decibels at 4000 Hertz in the 
right ear.  Auditory thresholds of 0 decibels at 500 and 1000 
Hertz, -5 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 
and 50 decibels at 4000 Hertz were recorded for the left ear.  
Because this test was administered prior to October 31, 1967, 
conversion from American Standards Association (ASA) units to 
International Standards Organization (ISO) units indicates 
that the pure tone thresholds were at least 10 decibels at 
500 Hertz, 5 decibels at 1000 and 2000 Hertz, 40 decibels at 
3000 Hertz, and 45 decibels at 4000 Hertz in the right ear.  
Pure tone thresholds in the left ear are converted to 15 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels 
at 2000 Hertz, 30 decibels at 3000 Hertz, and 55 decibels at 
4000 Hertz.

In any event, the Veteran clearly had a hearing loss 
disability for purposes of 38 C.F.R. § 3.385 at entry into 
service, and the question becomes whether such disability was 
aggravated by service.  This specific question has not been 
addressed upon VA examination to date.  Given the Veteran's 
credible reports of acoustic trauma in service related his 
military occupational specialty as a vehicle mechanic and as 
secondary to attacks on his unit, the Board finds that a VA 
examination addressing the nature and etiology of this 
disability is "necessary" under 38 U.S.C.A. § 5103A(d).

As to tinnitus, the Court has determined that a veteran is 
competent to present evidence of continuity of symptomatology 
of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  As such, the Veteran's lay contentions as to 
tinnitus represent competent evidence, and it is 
"necessary" for an examination to address the nature and 
etiology of this disability as well.  38 U.S.C.A. § 5103A(d).

Finally, the evidence reveals that the Veteran may have been 
denied Social Security Administration (SSA) disability 
benefits for an unspecified disability.  During the July 2009 
hearing, the Veteran testified that he began receiving SSA 
retirement benefits after he turned 62.  However, a May 2000 
VA psychiatry general treatment note indicates that the 
Veteran reported that he applied for and was denied 
unspecified SSA benefits and was appealing the decision.  
Where there has been a determination with regard to SSA 
benefits, any records concerning that decision that are 
relevant to the Veteran's claim must be obtained.  Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010); Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, Vet. App. 
363, 372 (1992).  As the SSA's disability determination and 
any related medical records have not yet been associated with 
the claims file, a remand is necessary to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  All records received 
as a result of this inquiry must be added 
to the claims file.  If the search for 
such records has negative results, this 
should be documented in the claims file.

2.  Then, contact the JSRRC and request 
all records for the Veteran's unit (the 
574th Service and Supply Company 
(attached to the 9th Infantry Division)) 
for 1967 and 1968.  All records received 
as a result of this inquiry must be added 
to the claims file.  If the search for 
such records has negative results, this 
should be documented in the claims file.

3.  After any SSA records have been 
obtained and associated with the 
Veteran's claims file, schedule him for a 
VA audiological examination.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold testing (in 
decibels) and Maryland CNC audiometric 
testing.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
bilateral hearing loss, which preexisted 
service, underwent a permanent worsening 
beyond natural progression during 
service.  Also, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
tinnitus is etiologically related to 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, with full 
consideration of the Veteran's own lay 
contentions.

4.  If any benefit on appeal remains 
denied after reviewing the new evidence 
of record (and assuring that the 
directives of this remand have been 
accomplished), issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


